Citation Nr: 1337965	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include of the left leg.

2.  Entitlement to service connection for joint pain, to include of the left ankle, left hip, and bilateral knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to August 1985, and from March 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2009, a statement of the case was issued in March 2011, and a substantive appeal was received in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a September 2009 VA examination in conjunction with his claim for service connection.  Although the examination report lists diagnoses which arguably would resolve the undiagnosed illness theory of service connection, VA must consider all potential theories.  In at least one communication, the Veteran references a direct service connection theory in addition to an undiagnosed illness theory.  Under the circumstances, the duty to assist requires medical opinions as to direct causation as well. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should then arrange for an examination by an appropriate medical doctor to determine the nature and likely etiology of any disabilities associated with his muscle and joint pain.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  

Based on an examination and interview of the Veteran and review of the claims file, the examiner should prepare an opinion that responds to the following:

(a)  Please identify, by medical diagnosis, each disability of the left leg, left ankle, left hip, and bilateral knees.
 
(b)  As to each current disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service or any incident or injury therein.

The examiner is asked to explain the rationale for all opinions  In particular, if no diagnosis can be provided for a set of signs or symptoms, the examiner should clearly so state.

2.  The RO should then readjudicate the claims of service connection.  The RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

